TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-13-00709-CV


                                   David Jacobsohn, Appellant

                                                 v.

                            402 Lone Star Property, LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 14, 2013. Having

reviewed the record, the Court holds that David Jacobsohn has not prosecuted his appeal and did

not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Jacobsohn shall pay all costs

relating to this appeal, both in this Court and the court below.